Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/706,574, filed on 12/06/2019. Claims 1-26 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-13, 16-18, 20-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pioch et al. (US 2374894 A).

Regarding Claim 1, Pioch teaches a method of assembling a structure, the method comprising:
	receiving transportation assemblies comprising a plurality of panel carriers (Fig. 2 element 24), each holding a panel  of a plurality of panels (Fig. 2 element 10);
(Fig. 2 element 24) to form an operational platform (Fig. 2 element 17) around the plurality of panels (Fig. 2 element 10); and
	performing at least one manufacturing operation on at least one panel of the plurality of panels through the operational platform (“fuselage skin panels can be speedily and accurately assembled”, Col. 1 lines 8-9).

Regarding Claim 2, Pioch teaches the limitations set forth in Claim 1 and further discloses attaching each of the plurality of panels to a respective panel carrier of the plurality of panel carriers using a respective temporary fitting to form the transportation assemblies (Fig. 4 elements 30); and transporting the transportation assemblies prior to connecting the plurality of panel carriers (Transportation shown in Fig. 3 as wheel and track assemblies).

Regarding Claim 3, Pioch teaches the limitations set forth in Claim 1 and further discloses indexing each of the plurality of panels to a respective panel carrier of the plurality of panel carriers; and attaching each of the plurality of panels to the respective panel carrier of the plurality of panel carriers using a respective temporary fitting to form the transportation assemblies (Fig. 4 element 30).

Regarding Claim 4, Pioch teaches the limitations set forth in Claim 3 and further discloses the plurality of panel carriers to form an operational platform around the plurality of panels aligns the plurality of panels relative to each other (Fig. 2 element 17). 

Regarding Claim 6, Pioch teaches the limitations set forth in Claim 1 and further discloses performing at least one manufacturing operation on at least one panel comprises fastening the plurality of panels together (“fuselage skin panels can be speedily and accurately assembled”, Col. 1 lines 8-9). 
Regarding Claim 7, Pioch teaches the limitations set forth in Claim 1 and further discloses performing at least one manufacturing operation on at least one panel comprises attaching a number of frames to the at least one panel (Fig. 4 element 52).

Regarding Claim 8, Pioch teaches the limitations set forth in Claim 1 and further discloses positioning an operational assembly into an operational location of the operational platform (Fig. 4 element 24), wherein the operational assembly is an exchangeable module (Fig. 4 element 27).

Regarding Claim 9, Pioch teaches the limitations set forth in Claim 1 and further discloses the structure is a fuselage of an aircraft (“The object of this invention is to devise a method and apparatus by means of which the fuselage skin panels can be speedily and accurately assembled”, Col. 1 lines 6-9). 

Regarding Claim 10, Pioch teaches a method of assembling a structure, the method comprising:
	attaching a panel  (Fig. 4 element 10) to a panel carrier (Fig. 4 element 24) having a frame (Fig. 4 element 27) and indexing features (Fig. 3 elements 48 and 50);
	connecting the panel carrier holding the panel to a second panel carrier holding a second panel to form a carrier and operational frame system around a plurality of panels comprising the panel and the second panel carrier (Separate panel carriers connected by a beam shown in Fig. 1); and
	performing at least one manufacturing operation on the panel through an operational platform of the panel carrier (“fuselage skin panels can be speedily and accurately assembled”, Col. 1 lines 8-9).

Regarding Claim 11, Pioch teaches the limitations set forth in Claim 10 and further discloses transporting the panel on the panel carrier prior to connecting the panel carrier to the second panel carrier (Transportation shown in Fig. 3 as wheel and track assemblies). 
Regarding Claim 12, Pioch teaches the limitations set forth in Claim 10 and further discloses indexing the panel to the panel carrier prior to attaching the panel to the panel carrier (Fig. 4 element 10 is aligned/indexed before attaching via elements 28 and 29).

Regarding Claim 13, Pioch teaches the limitations set forth in Claim 12 and further discloses connecting the panel carrier to the second panel carrier aligns the panel and the second panel (Shown in Fig. 1).

Regarding Claim 16, Pioch teaches the limitations set forth in Claim 10 and further discloses performing at least one manufacturing operation on the panel through the operational platform of the panel carrier comprises attaching a number of frames to the panel (Fig. 4 element 52).

Regarding Claim 17, Pioch teaches the limitations set forth in Claim 10 and further discloses inserting an operational assembly into an operational location of the panel carrier (Panel connection assembly is attached to the panel carrier shown in Fig. 4), wherein performing the at least one manufacturing operation is performed from the operational location.  

Regarding Claim 18, Pioch teaches the limitations set forth in Claim 17 and further discloses the operational assembly is an exchangeable module, the method further comprising: securing the operational assembly to the operational location using modular connectors (Fig. 4 elements 28 and 29).

Regarding Claim 20, Pioch teaches a carrier and operational frame system comprising:
	a plurality of panel carriers (Fig. 1 elements 24), each panel carrier comprising a frame (Fig. 1 elements 27) configured to act as a strongback to a panel and indexing features configured to interface with at least one other panel carrier of the plurality of panel carriers (Shown in Fig. 1).

Regarding Claim 21, Pioch teaches the limitations set forth in Claim 20 and further discloses at least one panel carrier comprises a number of operational locations configured to receive a respective operational assembly (Panel connection assembly is attached to the panel carrier shown in Fig. 4).

Regarding Claim 22, Pioch teaches the limitations set forth in Claim 21 and further discloses each operational assembly is an exchangeable module configured to connect to an operational location (Exchangeability shown as wheel and track assembly as well as temporary connections shown in Fig. 3).

Regarding Claim 24, Pioch teaches the limitations set forth in Claim 1 and further discloses each panel carrier is configured to support a respective panel during transporting, staging, and manufacturing operations (Shown in Fig. 2).

Regarding Claim 25, Pioch teaches the limitations set forth in Claim 20 and further disclose the plurality of panel carriers is joined together to form an operational platform around a plurality of panels (Fig. 2 element 17).

Regarding Claim 26, Pioch teaches the limitations set forth in Claim 25 and further discloses the plurality of panel carriers joined together forms a strongback for the plurality of panels (Fig. 2 element 27). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pioch et al. (US 2374894 A) in view of Hirai et al. (EP 3395692 A1).

Regarding Claim 5, Pioch teaches the limitations set forth in Claim 4.
	Pioch fails to teach moving at least one panel of the plurality of panels using panel manipulative arms connected to the operational platform to position the at least one panel relative to an adjacent panel within a desired tolerance.
	However, Hirai teaches moving at least one panel of the plurality of panels using panel manipulative arms connected to the operational platform to position the at least one panel relative to an adjacent panel within a desired tolerance (Fig. 12 elements 61).
	Pioch and Hirai are both considered to be analogous to the claimed invention as they are both in the same field of airplane panel assembly. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly of Pioch to include the manipulative arms of Hirai. Doing so would accurately support and position the panels for assembly. Using adjustable mechanical arms in the assembly would allow for a wide range of panel sizes to be assembled using the same system.

Regarding Claim 14, Pioch teaches the limitations set forth in Claim 13.
	Pioch fails to teach moving at least one of the panel or the second panel using panel manipulative arms connected to the carrier and operational frame system to position the panel relative to the second panel within a desired tolerance.
	However, Hirai teaches moving at least one of the panel or the second panel using panel manipulative arms connected to the carrier and operational frame system to position the panel relative to the second panel within a desired tolerance (Panels 10 are aligned via arms 61).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly of Pioch to include the manipulative arms of Hirai. Doing so would accurately support and position the panels for assembly. Using adjustable mechanical arms in the assembly would allow for a wide range of panel sizes to be assembled using the same system.

Regarding Claim 15, Pioch teaches the limitations set forth in Claim 10.
	Pioch fails to teach the at least one manufacturing operation is performed by a robotic arm connected to the panel carrier.
	However, Hirai teaches the at least one manufacturing operation is performed by a robotic arm connected to the panel carrier (Fig. 12 elements 61).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly of Pioch to include the manipulative arms of Hirai. Doing so would accurately support and position the panels for assembly. Using adjustable mechanical arms in the assembly would allow for a wide range of panel sizes to be assembled using the same system.

Regarding Claim 19, Pioch teaches the limitations set forth in Claim 17.
	Pioch fails to teach the operational assembly comprises a robotic end effector, and wherein performing the at least one manufacturing operation on the panel comprises performing the at least one manufacturing operation with the robotic end effector.
	However, Hirai teaches the operational assembly comprises a robotic end effector, and wherein performing the at least one manufacturing operation on the panel comprises performing the at least one manufacturing operation with the robotic end effector (Ends of mechanical arms 61 shown in Fig. 12).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified panel assembly system of Pioch with the robotic arm and robotic end effector of Hirai. Doing so would accurately support and position the panels for assembly. It would have also been obvious that if there was a robotic arm in the system, an end effector would have been used to perform the desired functions. Using adjustable mechanical arms in the assembly would allow for a wide range of panel sizes to be assembled using the same system.

Regarding Claim 23, Pioch teaches the limitations set forth in Claim 21.
	Pioch fails to teach at least one operational assembly comprises a robotic arm for performing manufacturing operations from a respective operational location.
	However, Hirai teaches at least one operational assembly comprises a robotic arm for performing manufacturing operations from a respective operational location (Fig. 12 elements 61). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly of Pioch to include the manipulative arms of Hirai. Doing so would accurately support and position the panels for assembly. Using adjustable mechanical arms in the assembly would allow for a wide range of panel sizes to be assembled using the same system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644